DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 9 is rejected because it recites the limitation “wherein the processor circuitry calculates a ratio between the first brightness information and the second brightness information for each depth and the ratio becomes the correction coefficient”.  It is unclear which ratio becomes the correction coefficient.  Although the claim recites calculating a ratio, the ratio is calculated for each depth.  It is unclear and therefore indefinite which depth is chosen, with its corresponding ratio to be used for the correction coefficient.  For examination purposes, the examiner assumes calculating a ratio from first and second brightness information to use as a correction coefficient would read on the claims.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2008/0114245 to Randall et al. “Randall”, in view of U.S. Patent Application Publication No. 2009/0326377 to “Hirama”, and further in view of U.S. Patent Application Publication No. 2015/0286044 to Rout et al. “Rout”.

Regarding claims 1 and 8, Randall discloses an acoustic wave image generating apparatus (“device for conducting ultrasound interrogation”, Paragraph 0006) and control method (Paragraph 0006), comprising: 
an acoustic wave probe (“probe”, Ref. 100; Paragraph 0038, Randall) in which a plurality of acoustic wave transducers (“transducer elements”, Fig. 3, Ref. 302-304; Paragraph 0073)  are arranged in at least one direction (Fig. 3, “transducer elements 1-3 arranged linearly”, Randall);
a processor circuitry (“CPU controller”, Ref. 332; Paragraph 0056) for performing processing for transmitting a plurality of acoustic waves (“transmitting ultrasound wave”, Paragraph 0092), which converge on a focusing position (“focal point”, Fig. 3; Paragraph 0077)), to a subject from the acoustic wave transducers to be driven while sequentially updating the acoustic wave transducers to be driven (“transmit transducer elements fire sequentially”, Paragraph 0097-98);
a digital scan converter (“pixelformer”, Ref. 322; Paragraph 0059) for generating (“transforming raw image data received from the receive channels and the transmit events (e.g., from probe 100) into a pixel-based image format”, Paragraph 0059) a first acoustic wave image (“B-mode”, Paragraph 0082; “ultrasound image”, Paragraph 0083), which shows a brightness (“brightness”, Paragraph 0082) shows a brightness of a cross section of the subject (Paragraph 0045), from a plurality of acoustic wave echo signals that are output from the acoustic wave transducers due to the acoustic wave transducers receiving acoustic wave echoes at an observation target position (“target reflects the transmitted ultrasound wave back to transducers”, Paragraph 0078; Fig. 4) of the subject obtained based on the driving of the acoustic wave transducers by the processor circuitry (transmitting an acoustic transmit focusing wave with transducer elements Ref. 302-304, Paragraph 0073);

Examiner notes Randall discloses obtaining an image ROI with a set depth (20mm-40mm) in a depth direction of the subject (depth starts at the skin line and goes into the subject as illustrated in Fig. 19) (Paragraph 0293), wherein the image is B-mode imaging (Paragraph 0290).]
However, Randall does not disclose:  the processor circuitry further for directly correcting, for the one of the plurality of acoustic wave echo signals having a positional deviation between the focusing position and the observation target position in the one direction, the positional deviation of the one direction according to positions of the acoustic wave transducers driven by the processor circuitry; and
wherein the processor circuitry generates second brightness information, which indicates a brightness in the depth direction of the subject, from a superposition signal obtained by superimposing the one of the plurality of acoustic wave echo signals for which the positional deviation of the one direction has been corrected by the processor circuitry and the one of the plurality of acoustic wave echo signals without the positional deviation of the one direction.
Hirama teaches an ultrasound system with a linear array of transducers on an ultrasound probe (Paragraphs 0045, 0047).  Hirama teaches where a group of a plurality of transducers converge on a focusing point (at a distance, Ft, Paragraph 0049) and the ultrasound system receive reflected echo signal not only from the focusing point but also an observing point (Px) (Paragraph 0044, 0049; Figs. 2-4).  Hirama teaches a method (“receiving method as shown in Figs 2 and 3) wherein the processor circuitry (“receiving delay correction circuit in the receiving phase compensation/summation unit”, Ref. 53, that is controlled by the system control unit, Fig. 1, Ref. 13; Paragraph 0046; system control unit 13 with a central processing unit, CPU, Paragraph 0073) further for directly correcting, for the one of the plurality of acoustic wave echo signal having a positional deviation between the focusing position 
More specifically, Hirama teaches correcting or compensating (Paragraphs 0054, 0065) for the reception delay differences when ultrasound echoes reflected from the observing point, that is not the focusing point are received by a receiving transducer group (Paragraph 0044).  Hirama teaches the correction is based on a distance Dx between the focusing point and the observing point, and also the distance between the observing point of each of the transducers in the receiving group.  As seen in Figs. 2 and 3, by taking into account the propagation distance between the focusing point, Ft, and the observing point, Px, through the distance Dx, this takes into account the difference in distance in not only the elevation, y, direction, but also the difference in azimuth, x, direction, which reads on “the positional deviation of the one direction according to positions of the acoustic wave transducers driven by the processor circuitry” using Pythagorean theorem.  By also basing the correction on the distance between the observing point and each one of the receiving transducer element, this would further account for differences or deviations in both the elevation and azimuth direction, since the distance between the observing point Px, and a respective receiving transducer element would represent a diagonal (using Pythagorean theorem) which takes into account the distance between Px and 
Hirama further teaches wherein the processor circuitry (system control unit 13 with a central processing unit, CPU, Paragraph 0073) generates second brightness information (“generate ultrasound image data based on the phases compensated and summed receiving signals”, Paragraph 0021; “generates B-mode image signals”, Paragraph 0057), which indicates a brightness in the depth direction of the subject (“generates B-mode image signals”, Paragraph 0057, wherein the image is formed from reception signals along a depth direction, Paragraphs 0067, 0087-88) [Examiner notes that by generating a B-mode image from reception signals along a depth direction, this would infer that the B-mode image indicates a brightness in the depth direction of the subject, since B-mode images inherently contains brightness information, as discussed in the section above regarding Randall, Paragraph 0082],  from a superposition signal obtained by superimposing the one of the plurality of acoustic wave echo signals for which the positional deviation of the one direction has been corrected by the processor circuitry and the one of the plurality of acoustic wave echo signals without the positional deviation of the 
Hirama teaches the accumulation unit 63 compounds the phase delays corrected receiving signals in the transmission delay correction unit 62 by summation (Paragraph 0070).  Hirama teaches in an example as seen in Fig. 5, transmitting ultrasound using three successive transducer groups (TG1, comprising transducers E1-E3; TG2, comprising transducers E2-E4; TG3, comprising transducers E3-E5) and receiving the reflected wave using transducers E1-E5 (Paragraph 0080) from an observing point Px (Paragraph 0080).  As can be seen, in Fig. 5, transducer group TG1 has a focus point at Ft1, transducer group TG2 has a focus point at Ft2, and transducer group TG3 has a focus point at Ft3.  Each transducer group also generates a reflected signal or “echo ultrasound wave-front, Wr” (Paragraph 0080), wherein the reception signals have relative transmission delays due to the differences of propagation distances from each of the transmission focusing points Ft1-Ft3 to the observing point Px (Paragraph 0085).  The transmission delays are corrected (as discussed above) and the summation unit accumulates the corrected reception signals (Paragraph 0070, 0086).  Additionally, as seen in Fig. 5, correction of the echo ultrasound wave-front for transducer groups TG1 and TG3 would require a correction of the positional deviation of the one direction since the focusing points Ft1 and Ft3 are not in line with the observing point Px, and therefore, the propagation distance (Dx) as discussed above, would have to be taken into account, which would further take into account a correction distance “in the one direction”.  Further, as seen in Fig. 5, correction of the echo ultrasound wave-front for transducer group TG2 would not include a correction for the position deviation of the one direction, since the focus point Ft2 is in line with the observing point Px.  Therefore the accumulation of the corrected echo signals for transducer groups TG1-TG3 would read on a superposition signal obtained by superimposing the one of the plurality of acoustic wave echo signals for which the positional deviation of the one direction has been corrected by the processor circuitry and the one of the plurality of acoustic wave echo signals without the 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Randall's invention wherein the processor circuity is further used for directly correcting, for the one of the plurality of acoustic wave echo signals having a positional deviation between the focusing position and the observation target position in the one direction, the positional deviation of the one direction according to positions of the acoustic wave transducers driven by the processor circuitry and the processor circuitry generates second brightness information, which indicates a brightness in the depth direction of the subject, from a superposition signal obtained by superimposing the one of the plurality of acoustic wave echo signals for which the positional deviation of the one direction has been corrected by the processor circuitry and the one of the plurality of acoustic wave echo signals without the positional deviation of the one direction, as taught by Hirama, in order to perform a dynamic focusing method (Hirama, Paragraph 0007) in calculating the delay time (Hirama, Paragraph 0006)  so that the generated B-mode image  has high spatial resolution, a high contrast resolution, and good signal-to-nose ratio (Hirama, Paragraph 0073).  
However, the modifications of Randall and Hirama do not disclose the processor circuitry further for correcting a brightness of the first acoustic wave image based on the generated first brightness information and the generated second brightness information.  
Rout teaches within a similar field of endeavor, image processing with luminance correction, which is reasonably pertinent to the instant application, since one of the problems confronting the instant application was the need for correcting the luminance or brightness of a first image based on a first brightness and second brightness information.  Therefore, Rout’s 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Randall and Hirama, to include correcting a brightness of the first based on the generated first brightness information and the generated second brightness information, as taught by Rout, in order to correct illumination variations and improve the depth of field in the image (Rout, Paragraphs 0003-0004).  

Regarding claim 2, the modifications of Randall, Hirama, and Rout disclose all the features of claim 1 above.
As disclosed in the claim 1 rejection above, the modifications of Randall, Hirama, and Rout disclose correcting the brightness of the first acoustic wave image generated by the digital scan converter, based on the first brightness information generated by the processor circuitry and the second brightness information generated by the processor circuity.  Rout teaches wherein the processor circuitry comprises correction coefficient calculation device (“processing unit 312”, Paragraph 0032) for calculating a correction coefficient (processing unit performs illumination correction, Paragraph 0032; where illumination correction includes applying a luminance correction factor to a first image, wherein the luminance correction factor is a calculated ratio of the average value of the illumination of the first image divided by average value of illumination of the second image, Paragraph 0023).  The luminance correction factor 

Regarding claim 3, the modifications of Randall, Hirama, and Rout disclose all the features of claim 1 above.
The modifications of  Randall, Hirama, and Rout disclose wherein the number of acoustic wave transducers driven in a case where the first acoustic wave image is generated by the digital scan converter (Randall, all transducers are used at once, see Fig. 3) is different from the number of acoustic wave transducers driven in a case where correction of positional deviation is performed by the processor circuitry (only the transducer elements in transducer group TG1, see Figs. 2 and 3 are driven among the plurality, Mt, of traducers of the transducer array (Hirama, Paragraph 0048)).  This reads on using a different number of acoustic wave transducers driven for each case.  

Regarding claim 4, the modifications of Randall, Hirama, and Rout disclose all the features of claim 1 above.
As disclosed in the claim 1 rejection above, the modifications of Randall, Hirama, and Rout teaches wherein the positional deviation correction of the digital scan converter and superposition of the acoustic wave echo signal for which the positional deviation has been corrected and the acoustic wave echo signal without the positional deviation are performed every one or more of the ultrasound transducers in the one direction.  As disclosed in the claim 1 rejection, Hirama in Fig. 5 teaches correcting the ultrasound echo wave-front for transducer groups TG1-TG3, wherein each transducer group contains three transducer elements (for example TG1 comprises elements E1-E3) (See claim 1 rejection above).  Further as disclosed in the claim 1 rejection above, with respect to Fig. 5 of Hirama, correcting the wave-front for 

Regarding claim 9, the modifications of Randall, Hirama, and Rout disclose all the features of claim 2 above.
As discussed in the claim 1 rejection above, the modifications of Randall, Hirama, and Rout teach wherein the processor circuitry calculates a ratio between the first brightness information and the second brightness information and the ratio becomes the correction coefficient per the interpretation as discussed in the 35 U.S.C. 112(b) rejection above.  Rout teaches a first image is multiplied by a luminance correction factor, wherein the luminance correction factor is the ratio of the average value of the illumination of the first image divided by average value of illumination of the second image (Paragraph 0023).  

Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Randall as applied to claim 1 above, and further in view of U.S. Patent Application Publication No. 2011/0237950 to “Meng”.

Regarding claim 5, the modifications of Randall, Hirama, and Rout disclose all the features of claim 1. 

However, the modification of Randall, Hirama, and Rout do not disclose wherein the acoustic wave echo signals are superimposed after being weighted.  
Meng teaches wherein the acoustic wave echo signals are superimposed after being weighted (Paragraph 0065, Figs. 4 and 5).  Meng teaches a calculating delays for an echo signal using a delay calculation unit and then the echo signal is read out based on the delay calculations and transmitted to a weighting unit for processing (Paragraph 0065).  After processing, four outputs of each channel are respectively transmitted to the summing units, where “The delayed signal i-1 represents the first beam of the ith channel, while the delayed signal i-2 represents the second beam of the ith channel, the rest may be deduced by analogy. The first beams of all channels are superposed to generate the first combined beam. Similarly, the second beams of all channels are superposed to generate the second combined beam. The rest may be deduced by analogy” (Paragraph 0065).  This reads on superimposing the acoustic wave echo signals after being weighted.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Randall, Hirama, and Rout, wherein the acoustic wave echo signals are superimposed after being weighted, as taught by Meng, in order to perform fine delay and apodization processing for the echo signals (Meng, Paragraph 0065).  Additionally such apodization processing is a simple substitution of one known element for another to obtain predictable results (MPEP 2143) since Hirama teaches performing apodization to reduce side lobes of the transmission beams generated by the transmitting wave-front compensation and summation (Hirama, Paragraph 0070), Hirama’s apodization could be substituted with the apodization using weighting by the weighting unit of Meng.  

Regarding claim 7, the modifications of Randall, Hirama, and Rout disclose all the features of claim 1 above.
Randall teaches wherein the ultrasound system can have multiple ultrasound probes (Paragraph 0160, 0161), which would read on a second acoustic wave image generation device.
However, the modifications of Randall, Hirama, and Rout do not disclose wherein the second acoustic wave image generation device for generating a second acoustic wave image showing a brightness of the subject from the superposition signal.
Meng teaches wherein the second acoustic wave image generation device for generating a second acoustic wave image showing a brightness of the subject from the superposition signal (Paragraph 0001, 0016, 0084-85).  Meng teaches a B-mode ultrasound system (Paragraph 0084), wherein the system can have a convex array probe, linear array probe, and phased array probe (Paragraph 0001, 0016, 0085).  Meng teaches generating an acoustic wave image (“image data”, Paragraph 0084) showing a brightness (inherent that the image from a B-mode system would be a B-mode image with brightness information) of the subject from the superposition signal (“delayed beam data are superposed in pipeline manner in the summing unit…the digital scan converter converts the scan line data into the raster data…transmitted to image buffer storage…the image data is read and displayed, Paragraph 0084).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Randall, Hirama, and Rout wherein the second acoustic wave image generation device for generates an acoustic wave image showing a brightness of the subject from the superposition signal, as taught by Meng, in order to allow the ultrasound system to form the acoustic image 
Therefore, in the system as described by Randall, Hirama, and Rout, wherein the second acoustic wave image would be generated by a second acoustic device, such as a ultrasound probe, with a convex array, linear array, or phased array, as taught by Meng, wherein the acoustic wave image shows a brightness of the subject from the superposition signal.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Randall as applied to claim 2 above, and further in view of U.S. Patent Application Publication No. 2016/0174938 to “Takano”.

Regarding claim 6, the modifications of Randall, Hirama, and Rout disclose all the features of claim 2, including a correction coefficient calculation device that calculates a correction coefficient.  
However, the modifications of Randall, Hirama, and Rout do not disclose calculating a correction coefficient based on a brightness of a portion corresponding to the focusing position in the first acoustic wave image.  
Takano teaches calculating a correction coefficient (“corrected delay amount”, Paragraph 0035), based on a brightness of a portion corresponding to the focusing position in the first acoustic wave image.  Takano calculates a corrected delay amount (Paragraph 0035), wherein the correction reads on a correction amount (“D”, “D1”, “D2”, Paragraphs 0041-42) that reads on a correction coefficient.  Further, Takano teaches wherein the correction amount takes into account distance between a transmission focus (Ref. 203) and a desired imaging point (see Fig. 4, Ref. 802).  When the imaging point is at a position remote from the ultrasonic element array compared with the transmission focus, the outward propagation time is obtained by adding 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Randall, Hirama, and Rout, to include calculating a correction coefficient, based on a brightness of a portion corresponding to the focusing position in the first acoustic wave image, as further taught by Takano, in order to implement a virtual sound source/aperture synthesis method to be able to calculated correction factors when trying to obtain points in a large area, when using convergence transmission (focused transmission) as the means to obtain the ultrasound echo data (Takano, Paragraph 0011).

Response to Arguments
Applicant’s arguments with respect to claims 1-8 have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Milton Truong whose telephone number is (571)272-2158.  The examiner can normally be reached on 8:30 AM - 5:30 PM, MON-THUR; 8:30 AM - 4:30 PM, FRI.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith M Raymond can be reached on (571) 270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/KEITH M RAYMOND/Supervisory Patent Examiner, Art Unit 3793